DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/SE2018/050898 09/07/2018
PCT/SE2018/050898 has PRO 62/555,848 09/08/2017
This office action is in response to Applicant’s amendment submitted December 16, 2021.  Claims 32-39, 43-51 are pending.
The rejection of claim(s) 44, 46, and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Toru is withdrawn because Toru does not teach treatment of a subject with ALS.  The rejection of claim 50 as being anticipated by Toru is withdrawn because Toru does not teach that the molecular weight of dextran sulfate is equal to or below 10,000 Da.
The rejection of claim(s) 32-39, 42, and 44-49 under 35 U.S.C. 102(a)(1) as being anticipated by Bruce is withdrawn because Bruce does not teach treatment of a subject with ALS.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (WO 2016/076780 A1, May 19, 2016, cited on IDS).  
	Bruce teaches dextran sulfate having Mn within an interval of 1850 and 3500 Da and an average sulfate number per glucose unit within an interval of 2.5 and 3.0.  The dextran sulfate has improved effects and reduced toxicity (see abstract).  Preferably Mn is 1850-2000 Da (page 6, lines 13-18.  The average sulfate number per glucose is 2.6-2.7 (page 7, first paragraph).  The dextran sulfate is used for treating CNS demyelinating diseases such as multiple sclerosis or CNS neuropathies.  See page 12, last paragraph.  Dextran sulfate is administered by intravenous or subcutaneous injection (page 13, third paragraph).
Response to Arguments
Applicant argues that Bruce does not teach treatment of neuroinflammation.  The claims do not require that the subject has neuroinflammation.  The specification does not define “inhibiting neuroinflammation,” so the ordinary definition of “inhibit” is used.  Merriam-Webster defines “inhibit” as “to prevent or slow down the activity or occurrence of (something).”  Therefore, “inhibiting” encompasses preventing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-39 and 43-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waas (WO 2015/190989 A1, December 17, 2015, cited on IDS) in view of Bruce (WO 2016/076780 A1, May 19, 2016, cited on IDS).
Waas teaches dextran sulfate for treating ALS (claim 18), where the dextran sulfate has a molecular weight below 10,000 Da (claim 20).  Administration is intravenous or subcutaneous (page 11, first paragraph).
Waas does not exemplify treating a subject having ALS with dextran sulfate having Mn between 1850 and 3500 Da or less than 10,000 Da.
Bruce teaches dextran sulfate having Mn within an interval of 1850 and 3500 Da and an average sulfate number per glucose unit within an interval of 2.5 and 3.0.  The dextran sulfate has improved effects and reduced toxicity (see abstract).  Preferably Mn is 1850-2000 Da (page 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use Bruce’s dextran sulfate in Waas’s method because Bruce’s dextran sulfate has improved therapeutic effects and reduced toxicity.  The skilled artisan would have a reasonable expectation of success because Bruce’s preferred dextran sulfate has a molecular weight within the range taught by Waas (less than 10,000).
The limitations “for treating or inhibiting glutamate excitotoxicity,” “to treat, inhibit or prevent glutamate excitotoxicity,” “for protecting neurons from oxidative stress,” “to protect neurons from oxidative stress,” “for restoring metabolic hemostasis,” “to restore metabolic hemostasis,” “for treating or inhibiting neuroinflammation,” and “to a subject treat, inhibit or prevent neuroinflammation” are intended mechanisms of action for treatment, but do not limit the active method steps recited in the claims.
Response to Arguments
Applicant argues that Ishikawa (referenced by Waas) teaches that decreased rCBF in subjects with ALS was only seen in patients who also had dementia, so Waas only suggests treatment of decreased blood flow in patients who have dementia.  This argument is not persuasive because Ishikawa teaches that blood flow is decreased in patients who have ALS with dementia.  These patients are still ALS patients, even though they also have dementia.  
	Applicant argues that the cited references do not teach treating or inhibiting glutamate excitoxicity, protecting neurons from oxidative stress, restoring metabolic hemostasis, or treating or inhibiting neuroinflammation.  This argument is not persuasive because these recitations in the claims are drawn to a mechanism of action for treatment, but do not limit the steps required by the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-39 and 43-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,407,514 in view of Waas (WO 2015/190989 A1, December 17, 2015, cited on IDS).
The ‘960 patent claims the dextran sulfate recited in the instant claims, but does not claim a method of treating neurological diseases, disorders, or conditions.
Waas teaches dextran sulfate for treating traumatic brain injury, MS, or ALS (claim 18), where the dextran sulfate has a molecular weight below 10,000 Da (claim 20).  Administration is intravenous or subcutaneous (page 11, first paragraph).
.
Response to Arguments
Applicant’s arguments are the same as those addressed above for the rejection over Waas in view of Bruce.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623